EXAMINER’S COMMENTS
	The Examiner submits a Corrected Notice of Allowability to correct the Examiner’s Amendment mailed on 11/18/2020.  Regarding claims 6 and 13, there are multiple occurrences of the phrase “width W” which were not addressed in the Examiner’s Amendment mailed on 11/18/2020.  Below, an Examiner’s Amendment is made to address these issues to eliminate reference letters “W” at every occurrence in claims 6 and 13.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims will be amended as follows: 

Claim 6, line 2 recites “width W” and will be amended to delete “W”.
Claim 6 lines 2-3 recite “width W” and will be amended to delete “W”.
Claim 13, line 2 recites “width W” and will be amended to delete “W”.
Claim 13, lines 2-3 recite “width W” and will be amended to delete “W”.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773

 /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773